Case: 19-20511      Document: 00515324935         Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-20511
                                                                              FILED
                                                                       February 27, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
IN THE MATTER OF: HERMAN E. HOFFMAN,

               Debtor

HERMAN E. HOFFMAN,

              Appellant

v.

LESLIE "BUDDY" MAYBIN; KELLY MAYBIN,

              Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-786


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Debtor-Appellant Hoffman asks this court to reverse the judgment of the
bankruptcy court that Creditor-Appellees, the Maybins, own five horses free
and clear of Hoffman’s claims. In support of his position, Hoffman argues that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-20511      Document: 00515324935         Page: 2    Date Filed: 02/27/2020



                                      No. 19-20511
the bankruptcy court erred by permitting the fraudulent transfer of the horses
to the Maybins for less than reasonably equivalent value in violation of
11 U.S.C. § 548. Hoffman raises two issues of fact and a mixed question of law
and fact. “In reviewing cases originating in bankruptcy, we perform the same
function, as did the district court: Fact findings of the bankruptcy court are
reviewed under a clearly erroneous standard and issues of law are reviewed de
novo.” In re Soileau, 488 F.3d 302, 305 (5th Cir. 2007) (internal quotation
marks and citations omitted). We review mixed questions of law and fact de
novo, and the underlying facts in mixed questions are reviewed for clear error.
See In re Green Hills Dev. Co., 741 F.3d 651, 654–55 (5th Cir. 2014). We
AFFIRM all issues on the following grounds.
       First, the bankruptcy court did not commit clear error by finding that
Hoffman owed a substantial debt to the Maybins. Ample testimony established
that Mr. Maybin performed uncompensated work for Hoffman from 2010 to
2014 and again in June of 2015. Second, the bankruptcy court’s finding that
Hoffman transferred the horses to the Maybins in satisfaction of that debt is
not clearly erroneous. Late on the evening of June 23, 2015, Hoffman offered
Mr. Maybin several horses if Mr. Maybin could pick them up that night. 1
Mr. Maybin did so. The men never discussed payment for the horses, and
Mr. Maybin understood the horses to be payment for the work he had done
over the last five years. 2 The record reflects that trading horses for work is not


       1This eleventh-hour offer came in the midst of a two-day inspection of Mr. Hoffman’s
ranch by the Montgomery County DA’s office for animal cruelty and neglect. The day after
Mr. Maybin’s midnight acquisition, Montgomery County seized the remainder of the
Hoffmans’ horses—over 200—and the Justice Court later awarded ownership of the horses
to the Houston SPCA. The horses Mr. Maybin received had been mistreated and
malnourished, and a veterinarian testified that the horses held little value at the time the
Maybins acquired them.

       2 Mr. Hoffman tendered a back-dated bill of sale to Mr. Maybin, but that document
did not include a purchase price nor were any other transaction related documents executed.
                                             2
    Case: 19-20511      Document: 00515324935        Page: 3    Date Filed: 02/27/2020



                                    No. 19-20511
uncommon. Finally, the bankruptcy court did not clearly err by finding that
the transfer was not avoidable because the value of the horses was not
substantially in excess of what the Maybins were owed. See 11 U.S.C. § 548.
In the face of conflicting testimony, the bankruptcy court offered Mr. Hoffman
a chance to prove the value of the horses. Because Mr. Hoffman failed to
provide the requisite proof, the bankruptcy court correctly declared the
Maybins to be the owners of the horses free and clear of Hoffman’s claims.
      AFFIRM.




Additionally, the bankruptcy court did not credit Mr. Hoffman’s assertion that Mr. Maybin
agreed to purchase the horses for $120,000 given that Mr. Maybin was unemployed at the
time of transfer and the horses’ condition was extremely poor.
                                           3